Filed 4/10/18
                           CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                      DIVISION FIVE


In re CARLOS J., a Person Coming Under
the Juvenile Court Law.
THE PEOPLE,
        Plaintiff and Respondent,
v.
CARLOS J.,                                        A151369
        Defendant and Appellant.                  (Sonoma County
                                                  Super. Ct. No. 38816-J)



        Welfare and Institutions Code section 7341 provides that “No ward of the juvenile
court shall be committed to the [Department of Juvenile Facilities (DJF)] unless the judge
of the court is fully satisfied that the mental and physical condition and qualifications of
the ward are such as to render it probable that he will be benefited by the reformatory
educational discipline or other treatment provided by the [DJF].”2 Appellant Carlos J.
(appellant), born September 2001, appeals from the juvenile court’s order committing
him to the DJF. Because there is no specific information in the record regarding the
programs at the DJF, we hold that no substantial evidence supports the juvenile court’s

1
  All undesignated section references are to the Welfare and Institutions Code.
2
  As of July 1, 2005, the correctional agency formerly known as the Department of the
Youth Authority (or California Youth Authority) became known as the “Department of
Corrections and Rehabilitation, Division of Juvenile Facilities.” (§ 1710, subd. (a).)
References in the record and case authorities to the California Youth Authority are
treated as references to the DJF. References to the Division of Juvenile Justice are also
treated as references to the DJF.

                                              1
finding of probable benefit from the commitment. Consequently, we reverse the
commitment and remand for a new disposition hearing.
                                     BACKGROUND
       In January 2017, the Sonoma County District Attorney filed a petition under
section 602, subdivision (a) (Petition), alleging that appellant committed attempted
murder (Pen. Code, §§ 664/187, subd. (a)) and assault with a firearm (Pen. Code, § 245,
subd. (a)(2)), with firearm and criminal street gang enhancements. In February, the
Petition was amended to add a third count for assault with a firearm (Pen. Code, § 245,
subd. (a)(2)) with a criminal street gang enhancement (Pen. Code, § 186.22, subd.
(b)(1)(B)). Appellant admitted the third count and enhancement and the other counts
were dismissed.
       According to the probation officer’s disposition report, the Petition is based on an
incident that occurred on January 1, 2017. Appellant and an older male participated in a
gang-related shooting in Santa Rosa. The 18-year-old victim was standing in the
driveway of a residence when appellant and the other male passed in a car. They parked
down the street and approached. After a verbal confrontation, appellant and the co-
participant drew firearms and shot five or six times in the direction of the victim. The
victim fled toward the residence.
       The police investigation identified appellant and the co-participant, and police
officers interviewed appellant at his high school. Appellant admitted to the shooting. He
said the victim had tried to “ ‘jump’ him” about a year earlier. He also said he had “heat
for Northerners” because they had harmed his family. The older male co-participant had
driven the car and provided the firearm he used. A belt worn by appellant and
photographs on his phone indicated an association with the Sureños gang.
       In April 2017, following a contested dispositional hearing, the juvenile court
committed appellant to the DJF. This appeal followed.
                                      DISCUSSION
       Appellant contends the finding of probable benefit from a DJF commitment is not
supported by substantial evidence. We agree.


                                             2
I.     Legal Background
       “We review the [juvenile] court’s placement decision for an abuse of discretion.
[Citation.] We review the court’s findings for substantial evidence, and ‘ “[a] trial court
abuses its discretion when the factual findings critical to its decision find no support in
the evidence.” ’ ” (In re Nicole H. (2016) 244 Cal. App. 4th 1150, 1154.)
       “ ‘ “In determining whether there was substantial evidence to support the
commitment, we must examine the record presented at the disposition hearing in light of
the purposes of the Juvenile Court Law.” ’ ” (In re Calvin S. (2016) 5 Cal.App.5th 522,
527–528.) The general purpose of the law, which encompasses both dependency and
delinquency proceedings, is described in section 202, subdivision (a), which states that
“The purpose of this chapter is to provide for the protection and safety of the public and
each minor under the jurisdiction of the juvenile court and to preserve and strengthen the
minor’s family ties whenever possible, removing the minor from the custody of his or her
parents only when necessary for his or her welfare or for the safety and protection of the
public. If removal of a minor is determined by the juvenile court to be necessary,
reunification of the minor with his or her family shall be a primary objective. If the
minor is removed from his or her own family, it is the purpose of this chapter to secure
for the minor custody, care, and discipline as nearly as possible equivalent to that which
should have been given by his or her parents. This chapter shall be liberally construed to
carry out these purposes.”
       Section 202, subdivision (b) contains additional language specifically applicable to
the placement of juveniles in delinquency proceedings: “Minors under the jurisdiction of
the juvenile court as a consequence of delinquent conduct shall, in conformity with the
interests of public safety and protection, receive care, treatment, and guidance that is
consistent with their best interest, that holds them accountable for their behavior, and that
is appropriate for their circumstances. This guidance may include punishment that is
consistent with the rehabilitative objectives of this chapter.” Although section 202
“ ‘emphasiz[es] the protection and safety of the public, and recogniz[es] punishment as a
form of guidance that holds the minor accountable for his or her behavior’ . . . . ‘the


                                              3
Legislature has not abandoned the traditional purpose of rehabilitation for juvenile
offenders,’ and ‘[j]uvenile proceedings continue to be primarily rehabilitative.’
[Citation.] Thus, ‘[o]ne of the primary objectives of juvenile court law is rehabilitation,
and the statutory scheme contemplates a progressively more restrictive and punitive
series of dispositions starting with home placement under supervision, and progressing to
foster home placement, placement in a local treatment facility, and finally placement at
the [DJF]. [Citation.] Although the [DJF] is normally a placement of last resort, there is
no absolute rule that a [DJF] commitment cannot be ordered unless less restrictive
placements have been attempted.’ ” (In re Calvin S., supra, 5 Cal.App.5th at p. 528.) A
juvenile court may properly consider “a restrictive commitment as a means of protecting
the public safety.” (In re Carl N. (2008) 160 Cal. App. 4th 423, 433.)
         In order to ensure the necessity of a DJF placement, there must be evidence
“supporting a determination that less restrictive alternatives are ineffective or
inappropriate.” (In re Teofilio A. (1989) 210 Cal. App. 3d 571, 576.) More importantly in
the present case, “there must be [substantial] evidence in the record demonstrating . . . a
probable benefit to the minor by a [DJF] commitment . . . .” (In re Angela M. (2003) 111
Cal. App. 4th 1392, 1396; see also In re Calvin S., supra, 5 Cal.App.5th at p. 528; In re
M.S. (2009) 174 Cal. App. 4th 1241, 1250.) That is because section 734 provides that “No
ward of the juvenile court shall be committed to the [DJF] unless the judge of the court is
fully satisfied that the mental and physical condition and qualifications of the ward are
such as to render it probable that he will be benefited by the reformatory educational
discipline or other treatment provided by the [DJF].”
         Evidence of probable benefit is required not only by section 734, but also by the
language of section 202, subdivision (b) mandating that delinquent minors “receive care,
treatment, and guidance that is consistent with their best interest, that holds them
accountable for their behavior, and that is appropriate for their circumstances.” (§202,
subd. (b).) A similar mandate appears in rule 5.790(h) of the California Rules of Court.3


3
    All undesignated rule references are to the California Rules of Court.

                                               4
That rule provides that, where a minor’s welfare requires that he be removed from his
parent’s custody (§ 726, subd. (a)(3)) (as the juvenile court found in the present case),
“[t]he decision regarding choice of placement must take into account . . . [t]hat the setting
is the environment best suited to meet the child’s special needs and best interest.” (Rule
5.790(h).)
       “ ‘Substantial evidence’ is evidence of ponderable legal significance, evidence that
is reasonable, credible and of solid value. [Citations.] ‘Substantial evidence . . . is not
synonymous with “any” evidence.’ Instead, it is ‘ “ ‘substantial’ proof of the essentials
which the law requires.” ’ ” (Roddenberry v. Roddenberry (1996) 44 Cal. App. 4th 634,
651.) “Substantial evidence is . . . not merely an appellate incantation designed to
conjure up an affirmance. To the contrary, it is essential to the integrity of the judicial
process . . . . ‘The Court of Appeal “was not created . . . merely to echo the
determinations of the trial court. A decision supported by a mere scintilla of evidence
need not be affirmed on review.” ’ ” (Id. at p. 652.)
       The juvenile court is required to “consider ‘the broadest range of information’ in
determining how best to rehabilitate a minor and afford him adequate care.” (In re
Robert H. (2002) 96 Cal. App. 4th 1317, 1329.)
II.    Dispositional Facts, Recommendations, and Findings
       Appellant, who was 15 years old at the time of the January 2017 shooting, was
raised in Santa Rosa and Mexico. He did not have a substantial record of involvement
with the juvenile court system.4
       Appellant admitted he started regularly smoking marijuana at about age 14.
Appellant’s most recent high school grade point average was 0.50, although he had been


4
  In January 2016, police encountered appellant in the company of Sureños gang
members who were drinking alcohol in a car. In February 2016, appellant was referred to
the probation department after his arrest for resisting a peace officer (Pen. Code, § 148,
subd. (a)). In that incident, it was reported to the police that appellant and an associate
were attempting to break into a residence. Appellant ran from the police. Appellant was
referred to a diversion program, but he did not successfully complete the program for
unspecified reasons.

                                              5
receiving good grades at juvenile hall. He had 30 incidents of “defiance” at high school
from 2013 to 2016, he had been suspended for “harassment,” and he had been disciplined
for fighting on four occasions. He had not been disciplined at juvenile hall.
       The probation department’s disposition report recommended that appellant be
committed to DJF. In explaining the recommendation, the probation officer cited the
gravity of the underlying offense and appellant’s association with the Sureños gang. She
expressed doubt appellant would be able to avoid violence in the future, pointing out that
appellant said he “ ‘still wanted to get’ ” the victim a year after being threatened. The
probation officer indicated that, in making her recommendation, she had considered
appellant’s “acceptance of responsibility for his actions, his lack of a prior record and his
demonstration of appropriate behavior during his recent detainment.” But the probation
department concluded appellant “presents a serious risk to the safety of others. The
disposition that offers the most community protection, is his removal from society and
placement in a structured facility that can offer gang intervention services.” (Italics
added.)
       In rejecting a less restrictive placement, the probation officer opined that,
“Programming available at the local level is insufficient to meet the minor’s treatment,
educational, and social needs. [Appellant] is too impulsive to be monitored within the
community and placement within congregate care or Probation Camp is not a viable
option, given his lack of maturity, impulsivity issues and the serious nature of the
offense. Additionally, [appellant’s] expedited return to the community may put him at
serious risk for re-offending, ultimately endangering the safety of others.”
       Based on a traumatic experience reported to the probation officer, appellant’s
counsel requested that he be evaluated by a psychologist for Post-Traumatic Stress
Disorder (PTSD). According to the psychologist’s report, when appellant was under the
age of five, his home in Santa Rosa was invaded by Norteños gang members carrying
bats and knives. Appellant and his sister hid in a bedroom while the gang members
destroyed the family’s property. While appellant was visiting his father in Mexico during
the summer of 2016, he personally witnessed a friend’s murder. Appellant and his uncle


                                              6
were talking to the friend when a car full of masked men pulled up and then shot the
friend as he ran away. The gunmen also sprayed bullets in the direction of appellant and
his uncle. A few days later a second friend was killed.
        The psychologist opined that appellant “reported what appears to be symptoms of
Acute Trauma Reaction.” She said appellant “is a highly anxious teenager prone to
addressing the world in a detailed, hypervigilant manner. . . . [Appellant] likely engages
in ruminative thinking much of the time, and . . . he is apt to feel both worried and
stressed.” The psychologist opined that appellant’s judgment was limited by
“developmentally normal immaturity,” he had “limited impulse control,” he “seems
genuinely motivated to alter his behavior and affiliations,” and he was amenable to
treatment. She recommended he receive “on-going individual psycho-therapy in
whatever setting the Court determines as most appropriate.” She discouraged a DJF
placement, concluding, “Given his youth and his history of trauma and active PTSD, this
writer respectfully suggests that [appellant] be re-evaluated for a possible commitment
[to] the Probation Camp, or for a placement program that can provide both high structure
and therapy, to meet his dual needs of addressing his trauma condition and developing
. . . pro-social life skills.”
        The probation officer filed a supplemental report that summarized the
psychologist’s conclusions and re-affirmed the recommendation of a DJF commitment.
The report stated, “[Appellant] has proven himself to be a public safety risk and he must
be contained in a state facility where his educational, therapeutic, and emotional issues
can be addressed in a secured facility. After serving his term and receiving gang
intervention services and other appropriate resources, he will return to the community
and be supervised by Probation.”
        No witnesses testified at the disposition hearing. The prosecutor briefly argued for
a DJF commitment based on appellant’s gang association and the seriousness of the
offense. Appellant’s counsel argued at length that a less restrictive placement would both
protect the public and be beneficial to appellant. Regarding DJF, counsel observed, “We
have to consider not only the safety of the community, but [appellant’s] welfare as well.


                                             7
Despite reforms, [DJF] is still an entry to the adult prison system. It is still a program in
which people come out of there much more gang-entrenched than they were when they
went in. The kids that go there are forced on day one to pick a side: Are you a
Southerner? Are you a Northerner?” Counsel continued, “That is exactly what we want
to avoid with [appellant]. He grew up in that gang environment as a result of his family -
- his extended family, not his immediate family. But also as a result of his
neighborhood. . . . We need to get him away from this environment and [DJF] is not the
way to do that.” Counsel also observed, “There’s nothing in the [probation] report to
reflect that [appellant] will get the kind of counseling he needs. There’s nothing in
[DJF’s] history to suggest he will get the kind of counseling he needs. [¶] I think it would
be an enormous mistake for this Court to send him to a program designed to build a better
gang member.”
       The juvenile court ordered appellant committed to DJF with a maximum term of
confinement of seven years. The court acknowledged the psychologist’s “report does
reflect that [appellant] may be suffering from some [PTSD] that certainly needs to be
addressed.” But the court reasoned, “The concern about [appellant] is that even though
he is 15, and I realize he has not a substantial prior record, but unfortunately his gang
associations go back to middle school. . . . [T]he Court cannot go past the seriousness of
this particular offense. Any time somebody takes out a gun and empties the gun towards
another individual, not only does it provide for a danger to the intended victim, but also
unintended victims, and the Court simply cannot get over the seriousness of the offense
in this case of firing a weapon multiple times for the purposes of gang activities.”
       The juvenile court found, using the language of section 734, “that the mental and
physical condition and qualifications of this youth render it probable that the youth will
benefit from the reformatory, discipline or other treatment provided by the [DJF].” The
court observed that it “is aware that in the past the [DJF] has not been adequate
sometimes for the rehabilitation of minors; however, recent changes has limited the
number of participants in the [DJF] and [the DJF] has been able to provide additional
services to the youth now incarcerated.”


                                              8
       In closing, the juvenile court told appellant, “I just simply could not get over the
seriousness of this case. . . . The Court feels that the possibilities are limited as to what I
can do under the circumstances and that’s why I’m imposing the [DJF] commitment.”
III.   Analysis
       In arguing there was substantial evidence of probable benefit from a DJF
commitment, respondent asserts, “Appellant’s impulsive and gang-related shooting,
troubling school and delinquency background, substance abuse, and inability to control
his anger showed that he could significantly benefit from DJF’s strictly-controlled
environment and intensive treatment to address his issues.” (Italics added.) However, as
is apparent from the above summary of the record, there was no evidence before the
juvenile court regarding any “intensive treatment” appellant might receive at the DJF. In
order for a juvenile court to make the determination of probable benefit required by
section 734; the determination of “appropriate” treatment in a minor’s “best interest”
required by section 202, subdivision (b); and the determination of whether the DJF is
“best suited” to meet a minor’s “special needs and best interest” required by rule
5.790(h), there must be some specific evidence in the record of the programs at the DJF
expected to benefit a minor.
       Respondent argues there was evidence of probable benefit in the record, because
the probation officer’s report recommending a DJF commitment stated that appellant
should be placed “in a state facility where his educational, therapeutic, and emotional
issues can be addressed in a secure facility.” Respondent asserts, “The obvious inference
from this statement is that DJF is that ‘state facility’ which provides for appellant’s
needs.” Respondent also argues this court should “presume that the reporting probation
officer executed her duties in crafting the report and recommendation, which would
imply a meaningful examination of how appellant would benefit from DJF programs.”
(See Evid. Code, § 664 [“It is presumed that official duty has been regularly
performed”].) We agree the report can fairly be read as asserting that the DJF is the best
placement to address appellant’s needs and it can be presumed that assertion was based
on some knowledge of the DJF. However, the law required the juvenile court, not the


                                               9
probation department, to make the finding of probable benefit. The court could not make
that finding, and this court cannot review the adequacy of the evidence supporting the
finding, without evidence in the record of the programs at the DJF expected to be of
benefit to appellant. The probation officer’s unexplained and unsupported assertion of
possible benefit is not evidence of “reasonable, credible, and of solid value” from which
the juvenile court could make an informed assessment of the likelihood a DJF placement
would be of benefit to appellant, in light of his specific needs. (Roddenberry, supra, 44
Cal.App.4th at p. 651.)
       For example, the juvenile court acknowledged the psychologist’s finding that
appellant suffered from PTSD and declared, “that certainly needs to be addressed.”
Nevertheless, the court had no information before it regarding any mental health services
at the DJF. Respondent points out that among the findings in the probation department’s
proposed order adopted by the juvenile court is that the DJF “is authorized to provide
routine medical, dental and mental health treatment to the minor.” However, that
authorization is not evidence such treatment is available at the DJF, much less that any
available mental health services are adequate to address appellant’s PTSD. Given the
consensus that appellant has serious mental health needs, the availability of appropriate
treatment at the DJF was at least a necessary piece of information for the juvenile court to
consider in determining probable benefit.
       Perhaps the most critical issue for the juvenile court to consider in determining
probable benefit to appellant was the need to weaken his affiliation with the Sureños
gang. Appellant’s underlying offense was very serious and comparable to offenses
committed by others confined at the DJF. On the other hand, appellant was relatively
young at 15 years old, did not have a substantial prior criminal record, and had been
successful in juvenile hall. The probation officer’s report addressed this issue by
asserting, “The disposition that offers the most community protection, is [appellant’s]
removal from society and placement in a structured facility that can offer gang
intervention services.” It can be inferred from that statement, and the ultimate
recommendation of a DJF commitment, that the DJF offers some sort of gang


                                            10
intervention services. However, the report contains no information about the nature of
the gang intervention services, in order to allow the juvenile court (and this court on
review) to make an assessment of the appropriateness and adequacy of the programs for
appellant.5
       To be clear, we do not suggest that the juvenile court on a proper record could not
make a finding of probable benefit to appellant from a DJF commitment. But the law
unambiguously requires the probable benefit finding to be made on the basis of actual
evidence in the record. We recognize that the participants in the below proceedings—the
juvenile court, the probation department, and counsel for appellant and respondent—
frequently participate in placement determinations and have some knowledge of the
programs at the DJF and other placements. It may be reasonable in such circumstances
for participants in the proceedings to speak in “shorthand” about placements and other
matters. Nevertheless, judicial review by this court, requires some concrete evidence in
the record about relevant programs at the DJF. Otherwise, this court’s review for
substantial evidence is an empty exercise, not meaningful appellate review of a legal
proceeding resulting in commitment of a minor to the DJF. (See Roddenberry, supra, 44
Cal.App.4th at p. 652.)
       We also want to be clear regarding what we believe is and is not part of the initial
showing required to support a DJF commitment. Considering the significance of a
decision to send a minor to the DJF and the statutory mandates of sections 202 and 734, it
is reasonable and appropriate to expect the probation department, in its report or
testimony, to identify those programs at the DJF likely to be of benefit to the minor under
consideration. Where a minor has particular needs, the probation department should also

5
  We note that the juvenile court observed, “recent changes [have] limited the number of
participants in the [DJF] and [the DJF] has been able to provide additional services to the
youth now incarcerated.” Respondent does not suggest that general observation
regarding undefined “additional services” is sufficient to show probable benefit from a
DJF commitment. Accordingly, we need not and do not consider to what extent such
comments are properly considered in undertaking a review for sufficiency of the
evidence. (See In re Calvin S., supra, 5 Cal.App.5th at p. 529 [stating that juvenile
court’s statement about juvenile hall “is not evidence, let alone substantial evidence”].)

                                             11
include brief descriptions of the relevant programs to address those needs. It will likely
be acceptable for the probation department to include substantially similar information
about the DJF in most of its reports, with appropriate updates and customization based on
the needs of the minor involved.
       The People bear the burden of showing the appropriateness of a proposed
placement, and the basic information outlined above is properly considered part of the
initial burden of production on the issue and the minimum required substantial evidence
of probable benefit. (Evid. Code, §§ 500, 550.) We observe that probation officers in
prior cases have been able to provide at least some specific information about relevant
programs expected to be of benefit to the minors involved. For example, in In re M.S.
(2009) 174 Cal. App. 4th 1241, the probation officer listed numerous specific programs at
the DJF expected to be of benefit to the minor and provided additional information about
the available medical services, which were of particular importance to the minor.6 (Id. at
pp. 1248–1251.) In In re Pedro M. (2000) 81 Cal. App. 4th 550, 556, disapproved on
another ground in People v. Gonzales (2013) 56 Cal. 4th 353, it is unclear whether the
probation officer identified the relevant DJF programs, but the officer did provide
specific information about the sex offender treatment program, which was the minor’s
most critical need. (Pedro M., at p. 556.) Similarly, in In re Jesse McM. (1980) 105
Cal. App. 3d 187, the probation officer provided specific information about the mental
health treatment then available at the DJF, which was the most critical need of the minor
in that case. (Id. at p. 193.) We do not suggest those cases provide a perfect template for
an initial showing of probable benefit, but they demonstrate that probation officers are
capable of providing far more specific information than was provided in this case.
       Nevertheless, the probation department is not required in its report and initial
testimony to provide in-depth information about the DJF’s programs or to preemptively
respond to even predictable criticisms of the DJF. Under Evidence Code, section 664,

6
  The minor in the case did not challenge the sufficiency of the evidence of probable
benefit (In re M.S., supra, 174 Cal.App.4th at p. 1250), and it is unclear how much
information the probation department provided about the other relevant DJF programs.

                                             12
where the probation officer has identified programs of benefit to a minor and provided
brief information about the most important programs, it may be presumed the probation
officer’s recommendation is based on an assessment the programs are available and
appropriate. If a minor wishes to dispute the availability or efficacy of particular
programs, or to suggest that other conditions at the DJF undermine the programs, the
minor must present sufficient evidence to reasonably bring into question the benefit he or
she will receive from the adoption of the probation department’s recommendation. (See
generally Sargent Fletcher, Inc. v. Able Corp. (2003) 110 Cal. App. 4th 1658, 1666-
1168.)7
       For example, appellant argues it was critical for the record to contain some
specific information about the DJF’s gang intervention programming in light of the risk
that juveniles confined in institutions such as the DJF may become more entrenched in
criminality. (See Miller v. Alabama (2012) 567 U.S. 460, 472, fn. 5 [citing article stating
that “ ‘Numerous studies . . . indicate that exposure to deviant peers leads to increased
deviant behavior and is a consistent predictor of juvenile delinquency.’ ”].) Appellant
also cites to and quotes extensively from articles and reports alleging problems with the
DJF’s treatment programs.8 Those sorts of materials, or testimony along similar lines, if
properly presented to the juvenile court at the time of disposition, would then obligate the
People to present more in-depth information about the DJF in order to show probable


7
  We describe a shifting burden of production of evidence because the framework is
useful in capturing how the quantum of the evidence necessary to show probable benefit
depends on the existence of evidence raising questions about the benefits of a DJF
commitment. We recognize, however, that juvenile delinquency proceedings are unique
and do not suggest that legal principles from other burden shifting contexts are directly
applicable in the present context. (See, e.g., McDonnell Douglas Corp. v. Green (1973)
411 U.S. 792, 802 [employment discrimination]; Aguilar v. Atlantic Richfield Co. (2001)
25 Cal. 4th 826, 850 [summary judgment]; People v. Wheeler (1978) 22 Cal. 3d 258, 281
[race-based peremptory challenges].)
8
  Those materials were not presented to the juvenile court below and are unnecessary to
this court’s decision; our decision is based on the absence of evidence regarding the
DJF’s programs, not any conclusions about the inadequacy of the programs. Further, we
need not and do not address the admissibility of such materials.

                                             13
benefit. For example, the People might respond with testimony showing improvements
in the gang intervention programs or showing flaws in the analysis in the minor’s
evidence. Such information would enable the juvenile court to balance the benefits of the
gang intervention services against the risk that confinement at the DJF would harden the
minor’s gang affiliation and criminality. The bottom-line is that, where a minor has
concerns about a particular aspect of the DJF and presents evidence supporting those
concerns, it may be necessary for the People to provide additional information to the
juvenile court in order for the court to make a properly supported finding of probable
benefit.
       Finally, we note the approach described herein should help effectuate section 202,
subdivision (d), which provides that “Juvenile courts and other public agencies charged
with enforcing, interpreting, and administering the juvenile court law shall consider the
. . . best interests of the minor in all deliberations pursuant to this chapter. Participants in
the juvenile justice system shall hold themselves accountable for its results. They shall
act in conformity with a comprehensive set of objectives established to improve system
performance in a vigorous and ongoing manner.” Providing the best available
information about the DJF, and thereby enabling an informed and transparent discussion
of the institution’s strengths and weaknesses in the context of particular cases, should be
of assistance in holding the juvenile justice system in general, and the DJF in particular,
“accountable for its results.” (§ 202, subd. (d).)
       We make no attempt in this decision to comprehensively set forth the type and
quantum of information the probation department should provide, either in its initial
presentation at the time of disposition or in response to any showing made by a minor
raising concerns about the DJF. As the juvenile court in the present case had no specific
information before it regarding programs at the DJF, reversal and remand for a new
disposition hearing is required.9

9
  We need not and do not address appellant’s other alleged bases for reversal, including
that the juvenile court erred in committing him to the DJF solely due to the seriousness of
the underlying offense and that there was no substantial evidence supporting a finding

                                               14
                                    DISPOSITION
      The juvenile court’s order committing appellant to the DJF is reversed, and the
matter is remanded for a new disposition hearing.




there were no appropriate less-restrictive placements. Finally, because we reverse and
remand for a new dispositional hearing, we need not address the conceded clerical error
in the recording of the maximum term of confinement.

                                           15
                     SIMONS, Acting P.J.




We concur.




NEEDHAM, J.




BRUINIERS, J.




(A151369)



                16
17
Superior Court of Sonoma County, No. 38816-J, Hon. Kenneth J. Gnoss, Judge.


Violet Elizabeth Grayson, under appointment by the Court of Appeal.

Xavier Becerra, Attorneys General, Gerald A. Engler, Chief Assistant Attorney General,
Jeffrey M. Laurence, Senior Assistant Attorney General, Eric D. Share and Huy T.
Luong, Deputy Attorneys General, for Plaintiff and Respondent.




                                          18